SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into,
effective as of the last date written below, by and among RICHARD T. HINES
(“Director”), RTH CONSULTING INC. (“RTH”), and TECHNOCONCEPTS INC. (the
“Company”).


WHEREAS, Director is the principal of RTH; and


WHEREAS, Director and the Company have had a business relationship wherein
Director has been a director (but not an employee) of the Company and RTH
provided consulting services to the Company; and


WHEREAS, Director and RTH have disclosed all material facts with respect to
their consulting agreement with the Company and with any entity which the
Company has contacted regarding a business relationship, and the Company’s board
has reviewed all information and ratified and approved such disclosed
self-interested transactions of Director; and


WHEREAS, the consulting agreement between RTH and the Company expired by its own
terms on January 31, 2006; and


WHEREAS, amounts are owing to RTH pursuant to the consulting agreement between
RTH and the Company, but such amounts are in dispute; and


WHEREAS, Director wishes to resign amicably from the Company as described
herein; and


WHEREAS, Director, RTH, and the Company wish to end their relationship with all
actual and potential disputes between them completely and amicably resolved, so
that there are no disagreements among them:


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
in consideration of the amounts to be paid by the Company to Director under this
Agreement, amounts which are disputed by the Company, Director and the Company
hereby agree as follows:


1.  Resignation from Company. Director hereby resigns from the Company and shall
no longer serve as a director of the Company as of the date written below (the
“Separation Date”).


2.  Payment by Company. On the Separation Date, the Company shall pay to
Director the sum of $108,691.35 by certified check or wire transfer.


3.  Stock Options. The Company granted to the Director the vested right to
purchase 90,000 shares of common stock of the Company for an aggregate exercise
price of $291,900, pursuant to the Company’s 2005 Equity Incentive Plan and the
Notice of Stock Option Grant dated November 2, 2005 (the “Option Grant”). Such
right shall remain exercisable in accordance with and subject to the terms and
provisions of the Option Grant and the associated Option Agreement (including
but not limited to terms relating early expiration following termination of
employment and/or consulting relationship - the Separation Date shall be
considered to be the termination date). Such options shall be subject to the
U.S. tax laws. Director acknowledges and agrees that he must consult with his
own tax advisor or attorney regarding the appropriate tax treatment for all of
his nonqualified stock options and that he is not depending on any employee of
the Company to provide such advice.
 
Separation and Release Agreement - Page 1 of 7

--------------------------------------------------------------------------------

 


4.  Tax Liability. Director shall be responsible for all tax liability
associated with any consideration paid pursuant to this Agreement and stock
options granted to him by the Company.


5.  Non-Competition. As consideration for the payment made pursuant to Section 3
and in order to protect the Company’s trade secret and other “confidential
information” of the Company as described below in Section 7, during a period of
one (1) year from the Separation Date, Director and RTH shall not, other than
with the prior written consent of the Board of Directors of the Company, engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) with any company currently commercializing multi-band
multi-mode RF transceiver technology; provided that Director or RTH may own less
than two percent of the outstanding securities of any such publicly traded
competing corporation.


6.  Nonsolicitation. During a period of two (2) years after the Separation Date,
without written permission from the Company, Director and RTH will not directly
or indirectly engage, or participate in the solicitations of any employee or
consultant of the Company to leave the Company for any reason or to devote less
than all of any such employee’s efforts to the affairs of the Company.


7.  Nondisclosure. During the term of this Agreement and thereafter, Director
and RTH shall not, without the prior written consent of management of the
Company, disclose or use for any purpose confidential information or proprietary
data of the Company, except as required by applicable law or legal process;
provided, however, that “confidential information” shall not include any
information known generally to the public or ascertainable from public or
published information (other than as a result of unauthorized disclosure by
Director or RTH) or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that conducted by the Company. Director and RTH agree to deliver to the Company
on or before the Separation Date, or at any other time that the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company which he may then
possess or have under his control (with the exception of Director’s list of
industry and business contacts, which the Company acknowledges shall be retained
by Director).


8.  Nondisparagement. The parties further agree that from and after the
execution of this agreement, none of the parties will make or publish any
statement, written or oral, materially disparaging the reputation of any of the
other parties or of any of its present or future officers, shareholders,
subsidiaries or affiliates, or any of such parties' respective businesses or
products.


9.  Disclosure. Director acknowledges that he is familiar with Item 5.02 of Form
8-K under the Securities Exchange Act of 1934 (“Item 5.05”) entitled “Departure
of Directors or Principal Officers; Election of Directors; Appointment of
Principal Officers.” Director further acknowledges that his resignation is not
“because of a disagreement with the Registrant” as that phrase is used in Item
5.02 and that Director has not and will not furnish the Company with any written
correspondence as described in Paragraph (a)(2) of Item 5.02. Director
acknowledges that the Company will file a Form 8-K disclosing Director’s
resignation, with the following language: “On [date], Richard T. Hines resigned
as a director of the Company.” Director hereby states that he agrees with such
disclosure, he has been provided an opportunity by the Company to furnish it
with a letter stating whether he agrees with the Company's disclosures in
response to Item 5.02, and he will not furnish the Company with such letter.
 
Separation and Release Agreement - Page 2 of 7

--------------------------------------------------------------------------------

 


10.  Mutual Release. Director and RTH acknowledge that the consideration
described herein is given in exchange for their signing this Agreement, and
their entitlement to such amounts are disputed by the Company. Director and RTH
agree that the consideration is in full satisfaction of any claims, liabilities,
demands or causes of action, known or unknown and he hereby release and forever
discharge the Company and each of its past and present directors, managers,
officers, shareholders, agents, consultants, advisers, employees, attorneys,
servants, parents, subsidiaries, employee benefit plans, predecessors,
successors and assigns, and each of them separately and collectively (the
“Releasees”) from any and all claims, liens, demands, causes of action,
obligations, damages and liabilities of any nature whatsoever, known or unknown,
that they ever had, now have or may hereafter claim to have against the
Releasees. The release includes, but is not limited to:


(a) any and all claims arising out of or in connection with the consulting work
performed by Director and/or RTH, including (but not limited to) claims for
compensation and/or for a share of any profits or ownership interests in any
business relationships or other opportunities that may result from or in
connection with any introductions or other connections made by or through
Director and/or RTH for or on behalf of the Company;


(b) any and all claims relating to mental, physical or emotional injuries
sustained from invasion of privacy, to defamation, to interference with
prospective economic advantage, to intentional or negligent infliction of
emotional distress, to Director’s engagement or nonengagement by the Company as
a consultant or as a director, to the termination of his consultancy and
directorship, to any status, term or condition in such employment, or to any
physical or mental harm or distress from such engagement or from termination of
such engagement;


(c) any and all claims under California or other applicable statutory or
decisional law pertaining to wrongful discharge, discrimination, retaliation or
breach of contract or breach of public policy;


(d) any and all claims for costs, expenses or attorneys’ fees; and


(e) any and all claims relating to the tax obligation for which Director may
become liable as a result of this Agreement.


The Company hereby releases and forever discharges Director, RTH, and each of
their predecessors, successors, representatives and assigns from any and all
claims, liens, demands, causes of action, obligations, damages and liabilities
of any nature whatsoever, known or unknown, that the Company ever had, now has
or may hereafter claim to have against Director or RTH.
 
Separation and Release Agreement - Page 3 of 7

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, execution of this Agreement does not bar any
claims for breach of this Agreement.


11.  Waiver. The parties expressly waive all rights under Section 1542 of the
Civil Code of California which provides:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


The parties agree that the possibility that such unknown claims exist was taken
into account in determining the amount of consideration to be paid for the
giving of this Agreement.


12.  Covenant Not To Sue. Each party covenants and agrees that such party will
never, individually or with any person or in any way, commence or aid in any
way, except as required by due legal process, prosecute or cause or permit to be
commenced or prosecuted, any action or other proceeding based upon any claim
which is released by Section 10 of this Agreement. This Agreement shall be
deemed breached and a cause of action shall be deemed to have accrued
immediately upon the commencement or prosecution of any action or proceeding
contrary to this Agreement.


In the event of any breach of this Section 12, the non-breaching party shall be
entitled to recover not only the amount of judgment which may be awarded against
such releasee, but also all such other damages, costs and expenses as may be
incurred by such releasee, including court costs, attorneys’ fees and all costs
and expenses, taxable or otherwise, in preparing the defense of or defending
against, or seeking or obtaining an abatement of or injunction against, any
action or proceeding brought in violation of this Section 12 and in prosecuting
any claim, counterclaim or cross-claim based hereon.


13.  No Assignment; Authority. The parties represent and warrant that no other
person had or has or claims any interest in the claims referred to in Section 10
above; that they have the sole right and exclusive authority to execute this
Agreement; that they have the sole right to receive the consideration paid
therefor; and that they have not sold, assigned, transferred, conveyed or
otherwise disposed of any claim or demand relating to any matter covered by this
Agreement.


14.  No Admission. The parties acknowledge that the payment of consideration,
referred to herein, is made solely for the purpose of purchasing peace and
eliminating possible involvement in protracted litigation based upon disputed
claims that the other could make and does not constitute an admission or
concession of any liability on account of any of said claims, liability for
which is expressly denied by all releasees.
 
Separation and Release Agreement - Page 4 of 7

--------------------------------------------------------------------------------

 


15.  Indemnification. Notwithstanding his separation from the Company, Director
shall continue to be entitled to indemnification in accordance with the
Certificate of Incorporation (as amended) and the Bylaws of the Company in
effect, as well as any contractual indemnification agreements between Director
and the Company. Director shall remain covered under the Company’s directors and
officers insurance policy for as long as any such policy covers any other
Company executive with respect to acts occurring prior to termination of
Director’s service as a director of the Company.


16.  Miscellaneous Provisions.


(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. certified mail, return receipt requested and
postage prepaid. In the case of Director and RTH, mailed notices shall be
addressed to them at the address from which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its CEO.


(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Director, RTH, and by an authorized officer of the Company. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.


(c) Whole Agreement. No agreements (including any employment agreement),
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.


(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than choice-of-law provisions). Captions are for reference only and shall not be
used to interpret this Agreement.


(e) Disputes. The parties agree that any and all disputes, claims or
controversies arising out of or relating to this Agreement shall be submitted to
JAMS/Endispute or a similar dispute resolution service (as may be agreed by the
parties), for mediation in Los Angeles, California, and if the matter is not
resolved through mediation, then it shall be submitted to JAMS/Endispute, or its
successor, for final and binding arbitration in Los Angeles, California.


(i) Mediation. Either party may commence mediation by providing to
JAMS/Endispute and the other party a written request for mediation, setting
forth the subject of the dispute and the relief requested. The mediation will be
conducted in accordance with the provisions of JAMS/Endispute's "Employment
Mediation/Arbitration Rules" in effect at the time of filing of the demand for
arbitration. The parties will cooperate with JAMS/Endispute and with one another
in selecting a mediator from JAMS/Endispute's panel of neutrals, and in
scheduling the mediation proceedings. The parties covenant that they will
participate in the mediation in good faith, and that they will share equally in
its costs. All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the parties, their
agents, employees, experts and attorneys, and by the mediator or any
JAMS/Endispute employees, are confidential, privileged and inadmissible for any
purpose, including impeachment, in any arbitration or other proceeding involving
the parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation.
 
Separation and Release Agreement - Page 5 of 7

--------------------------------------------------------------------------------

 


(ii) Arbitration. Either party may initiate arbitration with respect to the
matters submitted to mediation by filing a written demand for arbitration at any
time following the initial mediation session or 45 days after the date of filing
the written request for mediation, whichever occurs first. The mediation may
continue after the commencement of arbitration if the parties so desire. Unless
otherwise agreed by the parties, the mediator shall be disqualified from serving
as arbitrator in the case. The parties will cooperate with JAMS/Endispute and
with one another in selecting an arbitrator from JAMS/Endispute's panel of
neutrals, and in scheduling the arbitration proceedings. The parties covenant
that they will participate in the arbitration in good faith. The Company shall
bear the fees and costs of the arbitration proceeding, but each party shall bear
its own attorneys' fees. Both parties are entitled to be represented by counsel
at the arbitration hearing and the rights and remedies otherwise available to
the parties, if established, under applicable federal, state or local law, shall
remain available in the arbitration proceeding. The provisions of this Section
may be enforced by any Court of competent jurisdiction, and the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys fees, to be paid by the party against whom enforcement is
ordered.


(iii) Waiver of Right to Litigate in Court. By agreeing to have all disputes,
claims or controversies arising out of or relating to Director's employment
resolved through the arbitration, Director acknowledges his understanding that
he is giving up any rights he might possess to have those matters litigated in a
court or jury trial, including the right to judicial discovery and appeal except
to the extent that they are specifically required by law. Director acknowledges
his understanding that if he refuses to submit a claim to arbitration after
agreeing to this provision, he may be compelled to arbitrate under federal or
state law. Director represents that he has read and understood the foregoing and
agrees to submission of all disputes, claims or controversies arising out of or
relating to this Agreement to neutral arbitration in accordance with this
Section. Director acknowledges and represents that his agreement to this
arbitration provision is voluntary.


(f) Consultation with Counsel. Director acknowledges that he has been advised by
and consulted with legal counsel prior to signing this Agreement and that he is
entering into this Agreement knowingly and voluntarily.


(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.
 
Separation and Release Agreement - Page 6 of 7

--------------------------------------------------------------------------------

 


(h) Assignment and Successors. Neither party shall assign any right or delegate
any obligation hereunder without the other party’s written consent, and any
purported assignment or delegation by a party hereto without the other party’s
written consent shall be void. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and Director, his heirs,
executors, administrators and legal representatives.


(i) Counterparts. This document may be executed in multiple counterparts, each
of which shall be considered an original. Electronically and/or digitally
transmitted facsimile signatures shall be deemed valid as originals.


DIRECTOR AND RTH EACH ACKNOWLEDGE AND AGREE THAT THEY HAVE BEEN ADVISED THAT
THIS AGREEMENT IS A BINDING LEGAL DOCUMENT. DIRECTOR AND RTH FURTHER AGREE THAT
THEY HAVE EACH HAD ADEQUATE TIME AND A REASONABLE OPPORTUNITY TO REVIEW THE
PROVISIONS OF THIS AGREEMENT, HAVE EACH OBTAINED LEGAL ADVICE REGARDING ALL ITS
ASPECTS, AND THAT IN EXECUTING THIS AGREEMENT THEY HAVE EACH ACTED VOLUNTARILY
AND HAVE NOT RELIED UPON ANY REPRESENTATION MADE BY THE COMPANY OR ANY OF ITS
EMPLOYEES OR REPRESENTATIVES REGARDING THIS AGREEMENT'S SUBJECT MATTER AND/OR
EFFECT. DIRECTOR AND RTH EACH ACKNOWLEDGE IT HAS READ AND FULLY UNDERSTANDS THIS
AGREEMENT AND VOLUNTARILY AGREES TO ITS TERMS.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer.


DATED: December 7, 2006



TECHNOCONCEPTS INC.  
RTH CONSULTING INC.
                By:  /s/  
 By:
/s/

--------------------------------------------------------------------------------

Antonio Turgeon, Chairman and CEO
   

--------------------------------------------------------------------------------

Richard T. Hines, President    


RICHARD T. HINES                       By:  /s/       

--------------------------------------------------------------------------------

Richard T. Hines, an individual
       

   
Separation and Release Agreement - Page 7 of 7

--------------------------------------------------------------------------------

 